DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 10 “the bearing contour is curved or circular with respect to the axial direction and bears against the circumferential wall in an approximately punctiform manner” is new matter. 
Claim 1 recites that the bearing contour is in the form of a keel with a keel tip formed by an intersection between two planar sections (newly amended portion of claim 1). 
The specification the bearing contour 122 having the keel tip 123 is not curved or circular (figs 2-4, pg 13, para [0034]) and the claim 11 limitation is reciting the bearing contour 122 with the spherical shaped portion 127 (fig 6, pgs 15-16, para [0038]). It is suggested that applicant cancel claim 10 since it claims an embodiment that does not have a keel. Claim 11 is rejected since it depends on claim 10.
In claim 11 “the bearing contour bears against the circumferential wall only over a portion of an axial extent of an overlapping region” is new matter.
Claim 1 recites that the bearing contour is in the form of a keel with a keel tip formed by an intersection between two planar sections (newly amended portion of claim 1). 
The specification discloses the bearing contour 122 having the keel tip 123 bears against the circumferential wall 23 over an entire axial overlapping region 125 (figs 2-4, pg 11, para [0034]) and the bearing contour 122 that only extends over a portion of an axial overlapping region 125 is the bearing contour 122 with the spherical shaped portion 127 (comparing figs 2 w/ fig 6, where 122 of fig 6 only contacts a portion of the circumferential wall 23). It is suggested that applicant cancel claim 11 since it claims another embodiment not covered by claim 1.
In claim 17 “the bearing contour is connected to the ground pin via a spring web, wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin which emerges from the electronic housing” is new matter. 
Claim 1 recites that the bearing contour is in the form of a keel with a keel tip formed by an intersection between two planar sections (newly amended portion of claim 1). 
The specification does not disclose the bearing contour 122 having the keel tip 123 is connected to the ground pin 115 via a spring web (fig 2), but is disclosed for the bearing contour 122 with the spherical shaped portion 127 (fig 6, pgs 15-16, para [0038], spring web 128). It is suggested that applicant cancel claim 17 since it claims another embodiment not covered by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 3-5, 7-8, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US20200088182, “Honda”) in view of Zelt (US4384223, “Zelt”) .
Re claim 1, Honda discloses an electrical drive unit having a housing having a metal pole housing 30 (fig 4, para [0034]), which accommodates a stator 51 (fig 4) and a rotor 40 (fig 4), and a separately produced electronic housing (fig 4, para [0042], includes 12 & 81) which axially adjoins the pole housing 30 (fig 4) and accommodates an electronic unit 60 (fig 4, para [0045]), wherein at least one contact element 63 (fig 4) is integrated inside the electronic housing (fig 4) and forms, via at least one ground pin (figs 4 & below), an electrically conductive connection between the electronic housing and the pole housing 30 in order to establish a ground connection (fig 4, para [0045]-[0046]), wherein an open flange 30a and a circumferential cylindrical circumferential wall 32 are formed on the pole housing 30 (fig 4), against which circumferential wall 32 the at least one ground pin radially bears in a resilient manner from the inside (fig 4, para [0046]), and the at least one ground pin has a side surface facing the circumferential wall 32 (fig 4, para [0046]). 

    PNG
    media_image1.png
    455
    490
    media_image1.png
    Greyscale

Honda discloses claim 1 except for a bearing contour is formed on the side surface and bears against the circumferential wall only in an approximately punctiform manner with respect to an axial direction and/or a circumferential direction, wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction, the keel tip being an intersection between two planar sections of the bearing contour, and the keel tip extends in the axial direction.
Zelt discloses a bearing contour 21 (figs 1 & 4-6, col 2, lns 36-53) is formed on the side surface and bears against the circumferential wall (figs 1 & 4, circ. wall of 1) only in an approximately punctiform manner with respect to an axial direction and/or a circumferential direction (figs 1 & 3-4), wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction (figs 3-4 & below, col 2, lns 42-53), the keel tip being an intersection between two planar sections of the bearing contour (figs 3-4 & below), and the keel tip extends in the axial direction (figs 3-4 & below, extends in axial & circ. directions).

    PNG
    media_image2.png
    500
    532
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ground pin of Honda so a bearing contour is formed on the side surface and bears against the circumferential wall only in an approximately punctiform manner with respect to an axial direction and/or a circumferential direction, wherein a keel tip forms the approximately punctiform bearing contact with respect to the circumferential direction, the keel tip being an intersection between two planar sections of the bearing contour, and the keel tip extends in the axial direction, as disclosed by Zelt, to ensure a good electrical connection between the grounding pin and the pole housing, as taught by Zelt (col 2, lns 42-46).
Re claim 3, Honda in view of Zelt discloses claim 1 as discussed above. Honda is silent with respect to the keel tip extends over an entire axial overlapping region of the ground pin with the circumferential wall. 
Zelt discloses the keel tip extends over an entire axial overlapping region of the ground pin 18 with the circumferential wall (figs 1 & below, where the axial overlapping region is the region that the keel tip overlaps w/ the circumferential wall).

    PNG
    media_image3.png
    347
    429
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Zelt to extend over an entire axial overlapping region of the ground pin with the circumferential wall, as disclosed by Zelt, to ensure a good electrical connection between the grounding pin and the pole housing, as taught by Zelt (col 2, lns 42-46).
Re claim 4, Honda in view of Zelt disclose claim 1 as discussed above. Honda is silent with respect to an angle of the keel tip between the two planar sections is in the range of 90° to 170°.
Zelt discloses an angle of the keel tip between the two planar sections is in the range of 90° to 170° (figs 4-6 & above for claim 1, col 2, lns 50-53, figs show an angle greater than 90°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Zelt so an angle of the keel tip between the two planar sections is in the range of 90° to 170°, as disclosed by Zelt, in order to form a point to engage the inside of the pole housing, as taught by Zelt (col 2, lns 48-53).
Re claim 5, Honda in view of Zelt disclose claim 4 as discussed above. Honda is silent with respect to an angle of the keel tip between the two planar sections is in the range of 130° to 160°.
Zelt discloses the keel tip forms an angle between the two planar sections by bending a free corner downwards in order to form a point (figs 4-5 & above for claim 1, col 2, lns 50-53), but does not specifically disclose the angle is in the range of 130° to 160°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Zelt to have an angle of the keel tip between the two planar sections in the range of 130° to 160°, since a bend in this range will inherently result in a point being formed, as required by Zelt to provide means to scrape along the pole housing, as taught by Zelt (col 2, lns 43-53). Zelt does not disclose any specific amount of bend to form the point, so as long as the bend angle forms a point for scraping the housing.
Re claim 7, Honda in view of Zelt discloses claim 1 as discussed above. Honda further discloses an insertion phase (fig 4 & below) is formed on a free axial end of the ground pin and slides along the inside of the circumferential wall 32 during the insertion of the ground pin into the pole housing 30 in the axial direction (figs 4 & below, at least a portion of the insertion phase will contact the surface during insertion).

    PNG
    media_image4.png
    281
    428
    media_image4.png
    Greyscale

Re claim 8, Honda in view of Zelt disclose claim 1 as discussed above. Honda is silent with respect to in the case of a relative movement between the ground pin and the circumferential wall, the keel tip buries into the surface of the circumferential wall and in the process penetrates a formed oxide layer.
Zelt discloses in the case of a relative movement between the ground pin 18 and the circumferential wall (fig 1, circumferential wall of 1), the keel tip buries into the surface of the circumferential wall and in the process penetrates a formed oxide layer (fig 1, col 2, lns 15-16 & 36-46, discloses 21 of 18 removes dirt & film from 1 therefore 21 is capable of removing oxide layer; since 21 is resilient & under load it is capable of burying into wall to remove oxide at least movement caused by motor vibrations during operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Zelt so in the case of a relative movement between the ground pin and the circumferential wall, the keel tip buries into the surface of the circumferential wall and in the process penetrates a formed oxide layer, as disclosed by Zelt, to ensure a good electrical connection between the grounding pin and the pole housing, as taught by Zelt (col 2, lns 42-46).
Re claim 15, Honda in view of Zelt discloses claim 1 as discussed above. Honda further discloses the ground pin as a separately produced component is connected to a free axial end of the contact element, or in that the ground pin is formed in one piece with the contact element 63 as its free axial end (fig 4, para [0046]), wherein the contact element 63 is encapsulated by the plastic of the electronic housing (fig 4, para [0032], encapsulated w/ 12).
Re claim 16, Honda in view of Zelt discloses claim 15 as discussed above. Honda is silent with respect to the contact element is a stamped and bent part.
Zelt discloses the contact element 18 is a stamped and bent part (figs 4-6, col 2, lns 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact element of Honda in view of  Zelt as a stamped and bent part, as disclosed by Zelt, in order to form the keel tip, as demonstrated by Zelt.
Re claim 18, Honda in view of Zelt discloses claim 1 as discussed above. Honda further discloses a printed circuit board is arranged in the electronic housing as an electronic unit 60 (fig 4, para [0045]), and the at least one contact element 63 connects the printed circuit board (fig 4, para [0045]-[0046]) and/or the electronic housing to the pole housing 30 in a conductive manner (fig 4, para [0046]), and the at least one contact element 63 is contact-connected to the printed circuit board and/or the electronic housing by soldering or welding or bonding or by a press-fit connection or a spring contact or an insulation-displacement connection (fig 4, para [0045]-[0046]).
Re claim 20, Honda in view of Zelt discloses claim 1 as discussed above. Honda further discloses a method for producing an electrical drive unit according to claim 1, characterized in that, with the insertion of an electronic housing part 12 (fig 4) of the electronic housing into the cylindrical circumferential wall 32 of the pole housing 30, the at least one ground pin is radially pressed outward against the circumferential inner wall 32 of the pole housing 30 (fig 4, para [0046]).
Honda is silent with respect to the punctiform bearing contour of the ground pin buries again and again into the surface of the circumferential wall over the service life of the electrical drive unit in the case of a relative movement between the ground pin and the circumferential wall, thus penetrating and removing an oxide surface of said wall.
Zelt discloses the punctiform bearing contour 21 of the ground pin 18 buries again and again into the surface of the circumferential wall over the service life of the electrical drive unit in the case of a relative movement between the ground pin 18 and the circumferential wall, thus penetrating and removing an oxide surface of said wall (fig 1, col 2, lns 15-16 & 36-46, discloses 21 is capable of removing dirt & film; since 21 is resilient & under load it is capable of removing oxide during the operational life from at least movement caused by motor vibrations during operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the punctiform bearing contour of the ground pin of Honda in view of Zelt so it buries again and again into the surface of the circumferential wall over the service life of the electrical drive unit in the case of a relative movement between the ground pin and the circumferential wall, thus penetrating and removing an oxide surface of said wall, as disclosed by Zelt, to ensure a good electrical connection between the grounding pin and the pole housing, as taught by Zelt (col 2, lns 42-46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Zelt and in further view of Hiwa et al. (US20160285340, “Hiwa”).
Re claim 6, Honda in view of Zelt discloses claim 4 as discussed above. Honda is silent with respect to the keel tip subdivides the side surface, symmetrically with respect to the circumferential direction, into two flat keel surfaces which are bent by the keel angle with respect to one another.
Hiwa discloses the keel tip (figs 6-9, 11 & below, para [0105] & [0111]-[0112]) subdivides the side surface (figs 6-9, 11 & below), symmetrically with respect to the circumferential direction (figs 6-9, 11 & below), into two flat keel surfaces which are bent by the keel angle with respect to one another (figs 11 & below).

    PNG
    media_image5.png
    616
    578
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the keel tip of Honda in view of Zelt so the keel tip subdivides the side surface, symmetrically with respect to the circumferential direction, into two flat keel surfaces which are bent by the keel angle with respect to one another, as disclosed by Takahiro, in order to provide contact with the pole housing, as taught by Hiwa (para [0112]).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Zelt and in further view of Sato (JP07115747, “Sato”).
Re claim 9, Honda in view of Zelt discloses claim 1 as discussed above. Honda is silent with respect to the circumferential wall of the pole housing is produced from a steel deep-drawn part, and the ground pin is produced as a stamped and bent part from metal spring material.
Sato discloses the circumferential wall 50 of the pole housing 8 is produced from a steel deep-drawn part (figs 1 & 12, pg 3, lns 3-5), and the ground pin is a stamped and bent part from metal spring material (fig 9, pg 2, lns 32-35 & pg 4, lns 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
produce the pole housing of Honda in view of Zelt produced from a steel deep-drawn part, as disclosed by Sato, in order to produce the pole housing from an electrically conductive material, as taught by Sato (pg 3, lns 3-5); and
configure the ground pin of Honda in view of Zelt as a stamped and bent part from metal spring material, as disclosed by Sato, in order to form the ground pin from a flexible conductive material, as taught by Sato (pg 4, lns 19-20).
Re claims 10 and 11, Honda in view of Zelt discloses claim 1 as discussed above. Honda is silent with respect to:
the bearing contour is curved or circular with respect to the axial direction and bears against the circumferential wall in an approximately punctiform manner; and
the bearing contour bears against the circumferential wall only over a portion of an axial extent of an overlapping region.
Sato discloses the bearing contour 55 is curved or circular with respect to the axial direction (figs 9-10, pg 4, lns 35-38) and bears against the circumferential wall 50 in an approximately punctiform manner (figs 9-10, pg 6, lns 35-39); and
the bearing contour 55 bears against the circumferential wall 50 only over a portion of an axial extent of an overlapping region (figs 9-10 & 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing contour of Honda in view of  Zelt is curved or circular with respect to the axial direction and bears against the circumferential wall in an approximately punctiform manner; and the bearing contour bears against the circumferential wall only over a portion of an axial extent of an overlapping region, as disclosed by Sato, in order to scrape off oxide film on the circumferential wall for good electrical conduction, as taught by Sato (pg 6, lns 35-39).
Re claim 17, Honda in view of Zelt discloses claim 1 as discussed above. Honda is silent with respect to the bearing contour is connected to the ground pin via a spring web, wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin which emerges from the electronic housing.
Sato discloses the bearing contour 55, 55b is connected to the ground pin via a spring web (figs 9 & 11, formed by notches 53), wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin 30, 60b (figs 9 & 11, pg 4, ln 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ground pin of Honda in view of Zelt the bearing contour is connected to the ground pin via a spring web, wherein the spring web is in the form of a spring-elastic bend or is thinner than a region of the ground pin which emerges from the electronic housing, as disclosed by Sato, in order to prevent lateral bending, as taught by Sato (pg 6, lns 24-27).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Zelt and in further view of Schneider et al. (US20140361650, “Schneider”)
Re claims 13 and 14, Honda in view of Zelt discloses claim 1 as discussed above. Honda is silent with respect to:
the bearing contour includes a coating of the side surface; and
the coating is metal and is applied after encapsulating the contact element with the electronic housing.
Schneider discloses coating the ground contact 3 with a conductive metal to reduce electrical resistance (figs 1 & 3-4, para [0011] & [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bearing contour of Honda in view of Zelt to include a coating of the side surface; and the coating is metal, as disclosed by Schneider, in order to reduce electrical interface resistance and optimize the grounding function, as taught by Schneider (para [0011], lns 28-34). 
With respect to the limitation the coating is applied after encapsulating the contact element with the electronic housing, product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Therefore, this limitation has not been given patentable weight.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Zelt and in further view of Hayashi (US20150236570, “Hayashi”).
Re claim 19, Honda in view of Zelt discloses claim 1 as discussed above. Honda further discloses a housing wall (figs 4 & below) of the electronic housing transverse to the axial direction is separated from an open side of the pole housing 30 (figs 4 & below), and the at least one ground pin axially projects from the housing wall into the pole housing 30 radially inside a ring seal 71 of the pole housing flange 30a (figs 4 & below, para [0039]), and a first radial step is formed on the open flange of the pole housing 30 (figs 4 & below), in which step a cylindrical extension 12b of the electronic housing axially into the pole housing 30 engages (figs 4-5, para [0038]).

    PNG
    media_image6.png
    446
    633
    media_image6.png
    Greyscale

Honda is silent with respect to a bearing receptacle is formed on that housing wall of the electronic housing which is in the form of a bearing shield, and a free end of the rotor shaft axially projects into the electronic housing through the bearing receptacle.
Hayashi discloses a bearing receptacle 41 (fig 1, para [0033]) is formed on that housing wall 40 of the electronic housing (fig 1, para [0065], electronic housing includes 40 & 70) which is in the form of a bearing shield (fig 1), and a free end of the rotor shaft 25 axially projects into the electronic housing through the bearing receptacle 41 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing wall of Honda in view of Zelt with a bearing receptacle is formed on that housing wall of the electronic housing which is in the form of a bearing shield, and a free end of the rotor shaft axially projects into the electronic housing through the bearing receptacle, as disclosed by Hayashi, in order to better control the motor by employing a rotational angle sensor, as disclosed by Hayashi (para [0051]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Zelt is employed to overcome the claim 1 amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834